DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim has the word “com” in line 2 that should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-8, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imashiro et al. (US 6,451,890, hereinafter “Imashiro”) in view of Hewel (US 2008/0274355).
In regard to claim 1, Imashiro discloses a polyamide resin composition (abstract). The polyamide resin composition comprises a carbodiimide compound (abstract). The carbodiimide compound is a polycarbodiimide (col. 4 lines 16-23). The amount of carbodiimide compound added is 0.01 to 10 parts by weight per 100 parts by weight of the polyamide (col. 5 lines 24-27). The composition comprises 0.01 to 5 parts by weight per 100 parts by weight of polyamide resin of a metal, such as copper (col.1 lines 46-52). The copper based metal is to impart higher resistance to thermal oxidation in high-temperature atmosphere (col. 1 lines 46-52), thus a heat stabilizer. 
Imashiro is silent with regards to the composition comprising about 50 ppm to about 5000 ppm of at least one catalyst. 
Hewel discloses a polyamide molding composition that comprises 0.005 to 1.5% by weight of at least one polycondensation catalyst, that is preferably phosphoric acid, phosphorous acid, and/or hypophosphorous acid (claim 29). 
Imashiro and Hewel both disclose a polyamide molding composition. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize 0.005 to 1.5% by weight of at least one of the catalyst as disclosed by Hewel as the catalyst compound in the polyamide molding composition of Imashiro motivated by the expectation of forming a monomer mixture that undergoes polycondensation [0062].
0C at 10 rad/sec while flushing with nitrogen with 5% deformation and shearing of 10 sec-1 between two parallel plates with a diameter of 25 mm, and wherein said stable in transformation means that the melt viscosity does not change by more than 70% as a function of time between 1 minute and 30 minutes during a melt process. However, the examiner states that this property would naturally flow from the combination of Imashiro and Hewel because the combination teaches a method for forming a composition that comprises the steps of combining at least one catalyst, at least one copper-based heat stabilizer, and at least one polycarbodiimide with a matrix comprising at least one polyamide. Products of identical chemical composition can not have mutually exclusive properties. MPEP 2112.01(II). 
In regard to claim 2, Modified Imashiro is silent with regards to the melt viscosity of said composition is substantially constant between 1 minute and at least 5 minutes.  However, the examiner states that this property would naturally flow from the combination of Imashiro and Hewel because the combination teaches a method for forming a composition that comprises the steps of combining at least one catalyst, at least one copper-based heat stabilizer, and at least one polycarbodiimide with a matrix comprising at least one polyamide. Products of identical chemical composition cannot have mutually exclusive properties. MPEP 2112.01(II). 
In regard to claim 3, Imashiro discloses that the copper based metal is to impart higher resistance to thermal oxidation in high-temperature atmosphere (col. 1 lines 46-52).
In regard to claims 6-7, modified Imashiro discloses a polyamide molding composition that comprises 0.005 to 1.5% by weight of at least one polycondensation catalyst, that is preferably phosphoric acid, phosphorous acid, and/or hypophosphorous acid (Hewel claim 29). 

In regard to claim 10, Imashiro discloses that the amount of carbodiimide compound added is 0.01 to 10 parts by weight per 100 parts by weight of the polyamide (col. 5 lines 24-27).
In regard to claim 12, Imashiro discloses that the polyamide is selected from an aliphatic polyamide, cycloaliphatic polyamide, an artomatic polyamide, and mixtures thereof (col. 3 lines 38-40).
In regard claims 13-14, Imashiro discloses that the polyamide is selected from polyamide 12 (col. 3 lines 53-60). Thus, it would be inherent that the polyamide exhibits a M.p. comprised of 1600C to 2900C, determined according to the standard ISO 11357-3 (2013). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imashiro et al. (US 6,451,890, hereinafter “Imashiro”) in view of Hewel (US 2008/0274355) in view of Steinberg et al. (US 4,970,045, hereinafter “Steinberg”). 
In regard to claim 9, modified Imashiro discloses a copper based heat stabilizer that is present in an amount of 0.01 to 5 parts by weight per 100 parts by weight of polyamide resin. 
	Modified Imashiro is silent with regard to the copper based heat stabilizer being of potassium iodide and copper iodide. 
	Steinberg discloses a polyamide composition (abstract). The polyamide composition comprises a heat stabilizer which is preferably a copper compound (col. 3 lines 49-50). The copper compound is copper iodide (col. 3 lines 55-56). It is preferred that when the copper compound is used it is also preferred to use potassium iodide (col. 3 lines 59-62). 
.

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
The applicant argues that the composition of the combination of Imashiro and Hewel does not disclose a polyamide that comprise a copper-based heat stabilizer that comprises a copper iodide and a potassium iodide. 
In response, the secondary reference Steinberg was added that teaches that it is known in the art to utilize copper iodide and potassium iodide in polyamide compositions to heat stabilize a polyamide composition. The combination of references teaches a polyamide composition that comprises a copper-based heat stabilizer that comprises a copper iodide and a potassium iodide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782